Citation Nr: 1125116	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-36 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) and Board remand


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is manifested by manifested by constricted, restricted, or flattened affect; suicidal and homicidal ideation; markedly depressed, euthymic, or dysthymic mood; intrusive memories, nightmares, exaggerated startle response; anger outbursts; detachment and estrangement from others; social isolation; sleep disturbance; crying spells; impaired impulse control; hypervigilance; irritability; panic attacks; avoidance of trauma-related stimuli; memory impairment; difficulty adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The evidence also shows that the Veteran had good eye contact; normal speech except on one occasion; intact insight and judgment; goal-directed and logical thought processes; no inability to perform the activities of daily living; and no memory loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a January 2010 readjudication of the Veteran's claim, letters dated in October 2004, March 2006, and January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with three VA examinations with regard to his claim.  The Veteran has not indicated that he found any of the examinations to be inadequate.  The Board finds that the VA examinations provided in this case were adequate, as they provide sufficient detail to determine the severity of and rate the Veteran's PTSD during the time period on appeal, and to issue a fully informed decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a March 2001 rating decision, the RO granted service connection for PTSD, and assigned an initial evaluation of 30 percent, effective June 9, 2000, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In October 2004, the Veteran filed the present claim seeking an increased rating for his service-connected PTSD.  By a January 2005 rating decision, the RO granted an increased evaluation of 50 percent for the Veteran's PTSD, effective October 20, 2004.  In August 2005, the Veteran filed his notice of disagreement, and in October 2005, he perfected his claim.  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reveals serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

VA treatment records from 2004 reveal the Veteran's complaints of and treatment for PTSD.  The records show that the Veteran regularly endorsed depression, anhedonia, loss of libido, difficulty concentrating, social isolation, and irritability.  Mental status examination regularly showed the Veteran to be cooperative and pleasant with good eye contact and "ok" or "somewhat down" mood.  The Veteran denied suicidal and homicidal ideation.  

In November 2004, the Veteran underwent a VA PTSD examination.  The Veteran complained of difficulty sleeping and nightmares.  He also reported intrusive thoughts, and hypervigilance.  He noted that he was easily startled, uncomfortable in crowds, and short-tempered.  He stated that he did not watch television programs about military matters, that he felt angry, that his concentration was not good, and that he did not have much interest or energy.  He denied a history of suicide attempts and panic attacks.  He also denied a history of drug and alcohol problems.  He denied inpatient treatment, but reported outpatient treatment once per month with treatment including medication.  The Veteran stated that he worked in the water treatment industry for a chemical company for the prior 30 years and that he did not miss any work due to his psychiatric symptoms.  He stated that he lived with his wife, that he performed chores around the house, that he had friends, and that he enjoyed playing golf and going to church.  He described some social relationships and some recreational leisure pursuits.  

Mental status examination revealed the Veteran to be alert and cooperative.  He was casually and neatly dressed.  There were no loose associations or flight of ideas, and no bizarre motor movements or tics.  His mood was a bit tense, but he was cooperative and friendly with an appropriate affect.  He noted nightmares and intrusive thoughts, but denied homicidal and suicidal ideation.  There was no impairment of thought processes or communication, and there were no delusions, hallucinations, ideas of reference, or suspiciousness.  The Veteran was fully oriented, and his remote and recent memory appeared to be good.  Insight, judgment, and intellectual capacity were adequate.  The diagnosis was PTSD, and a GAF score of "53 with moderate impairment" was assigned.

VA treatment records from 2005 reveal the Veteran's continued complaints of and treatment for PTSD.  The records show that the Veteran endorsed symptoms including difficulty concentrating, anhedonia, insomnia, low energy, poor concentration, decreased libido, nightmares, sleep disturbance, distressing memories, flashbacks, avoidance of trauma-related stimuli, diminished interest in once significant activities, feelings of detachment from others, social isolation, hyperarousal, anger, irritability, hypervigilance, depressed mood, anhedonia, and feelings of worthlessness.  Mental status examinations showed the Veteran to be cooperative and pleasant with good eye contact and "ok," depressed, euthymic, or "somewhat down" mood.  The Veteran was calm with normal speech and appropriate affect.  Thought processes were intact with reality based thought content.  The Veteran denied suicidal and homicidal ideation, delusions, and hallucinations.  He was alert and fully oriented, and insight and judgment were intact.  

In January 2005, the Veteran reported that he had significant interpersonal problems with his supervisor and felt that he was short-tempered with co-workers.  A GAF score of 40 was assigned.  In February 2005, the Veteran reported that he often experienced suicidal ideation, but denied homicidal ideation.  In March 2005, the Veteran reported that he rarely spent time with his wife and that he felt detached from her.  A GAF score of 40 was assigned.  In May 2005, a GAF score of 40 was assigned.  In June 2004, the Veteran reported that his symptoms affected his ability to function effectively at work, noting difficulty getting along with others.  A GAF score of 40 was assigned.  In July 2005, a GAF score of 40 was assigned.  In September 2005, the Veteran noted difficulty getting along with his supervisor, coping with work-related stress, and focusing at work.  In October 2005, the Veteran noting passive suicidal ideation and sense of foreshortened future.  A GAF score of 35 was assigned.

In a July 2005 statement, A.G., the Veteran's co-worker, stated that he worked with the Veteran for 30 years and that the Veteran was very jumpy and quick to react, particularly when he heard a loud noise or a bang from a door slamming.  He also noted that the Veteran always seemed to be on guard and that he frequently told war stories.

In a July 2005 statement, the Veteran's employer reported that the Veteran was very sad, unsocial, and moody.  He forgot to perform tasks that he was instructed to do, he was very irritable, and often went off into deep thought.  He had dramatic behavior changes and told the Veteran's employer that he had suicidal thoughts.  The Veteran appeared very depressed and displayed a lot of anxiety.

In December 2005, the Veteran underwent another VA PTSD examination.  The Veteran complained of difficulty with depression, poor concentration, sadness, decreased interest and energy, sleep disturbance, nightmares, intrusive thoughts, anxiety, exaggerated startle reflex, and hypervigilance.  He also noted that he felt uncomfortable in crowds.  He indicated that he was short-tempered and that he did not watch television shows related to Vietnam.  He denied a history of suicide attempts and panic attacks.  He also denied inpatient psychiatric treatment, but noted outpatient psychiatric treatment at VA once per month.  He reported that he worked full-time for a waste water treatment company, and that he worked there for 30 years.  He indicated that he was a regular worker and did not miss any work.  He stated that he lived with his wife, that he performed chores around the house, and that he watched some television.  He noted that he did not have any close friends and that he did not go to church.

Mental status examination revealed the Veteran to be alert and fully oriented.  He was neatly dressed with no loosened associations or flight of ideas.  There were no bizarre motor movements or tics.  His mood was "a bit subdued" and his affect was appropriate.  He noted nightmares and intrusive thoughts, but there was no homicidal or suicidal ideation.  There was no impairment of thought processes or communication, and there were no delusions, hallucinations, ideas of reference, or suspiciousness.  Remote and recent memory appeared intact.  Insight, judgment, and intellectual capacity were intact.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  A GAF score of 51 "with moderate impairment of psychosocial functioning" was assigned.

VA treatment records from 2006 reveal the Veteran's complaints of difficulty sleeping, nightmares, poor concentration, passive fleeting death and suicidal ideation.  Mental status examinations showed the Veteran to be well-groomed and calm with good or fair eye contact, normal speech, and "pretty good," dysthymic, and "alright" mood.  Affect was tired, constricted, but reactive.  There was no evidence of psychosis.  Thought process was linear and thought content was reality based.  The Veteran was alert with grossly intact cognition.  Insight and judgment were fair.  In March 2006, a GAF score of 40 was assigned.  In May 2006, the Veteran noted continued interpersonal difficulties with his supervisor.  In June 2006, a GAF score of 40 was assigned.  In September 2006, a GAF score of 35 was assigned.  In December 2006, a GAF score of 35 was assigned.

VA treatment records from 2007 reflect the Veteran's complaints of sleep disturbance.  Mental status examinations showed the Veteran to be well-groomed and calm with good or fair eye contact and normal speech.  Moods were "pretty good" and dysthymic.  There was no evidence of psychosis.  Affect was constricted but reactive, and non-irritable.  Thought processes were linear and thought content was reality based.  There was no suicidal or homicidal ideation, and the Veteran was alert.  Cognition was grossly intact, and insight and judgment were fair.  In February 2007, a GAF score of 35 was assigned.  In May 2007, the Veteran reported that he began engaging in pleasant activities, including gardening, playing golf, and doing chores around the house.  The Veteran was laughing and joking with the examiner.  The Veteran also reported that he felt down at times due to marital conflict.  In June 2007, a GAF score of 40 was assigned.  In September 2007, the Veteran denied depression but noted some worry about his health.  A GAF score of 40 was assigned.  In November 2007, the Veteran complained of feeling down at times, but he denied any persistent depressed mood.  A GAF score of 45 was assigned.

VA treatment records from 2008 reveal the Veteran's complaints of marital difficulties, anger, suicidal ideation, depression, anhedonia, and fatigue.  Mental status examinations showed the Veteran to be cooperative and pleasant with good eye contact.  Mood was slightly dysthymic with appropriate and reactive affect.  There was no evidence of psychosis or thought disorder.  Thoughts were linear and goal-directed.  There was no homicidal ideation, but some passive suicidal ideation.  In February 2008, the Veteran reported that he had been thinking about death more frequently.  He denied a sense of foreshortened future.  The Veteran denied any recent passive suicidal ideation as well as any plan or intent to hurt himself.  In March 2008, the Veteran reported frequent but passive suicidal ideation.  

In an October 2008 hearing before the Board, the Veteran testified that he had trouble focusing, concentrating, and remembering what he is doing at work.  He also noted relationship problems with his wife, including problems communicating and a difficult time relating.  He also stated that he did not have a lot of friends, and that he stays to himself at work.  He noted that he stated in his evaluations through the years that he did not communicate well or get along with his co-workers.  The Veteran reported panic attacks and poor memory.  He also stated that he has had suicidal thoughts.  The Veteran's wife testified that the Veteran had mood swings, outbursts, and rages, and that he verbally attacked her.  She noted that his mood swings escalated and that she was afraid that he might hit her.  She also reported that they were intimate much less frequently.  She stated that the Veteran forgot to do things like secure the house and pay bills, and that she had to take responsibility for those things.  She noted that she felt more like his mother than his wife.  She testified that the Veteran did not sleep much, that he got depressed around holidays, that he does not socialize, and that he had an exaggerated startle reflex.

In a January 2009 statement, the Veteran reported that he had poor memory, difficulty focusing and concentrating, sleep disturbance, suicidal thoughts, homicidal thoughts, anxiety attacks, and flashbacks.  He also reported that he had grossly inappropriate behavior, including leaving the house unannounced for several hours, and an argument with his wife that escalated to him holding a fist up to her face.  He also noted that he avoided social gatherings and functions at work, and that he drank to suppress his feelings.

VA treatment records from 2009 reflect the Veteran's complaints of depression, difficulties in interpersonal interactions, difficulties managing stressful situations, frustration, anger, daily intrusive thoughts, poor concentration, poor memory, social isolation, difficulty expressing emotion, marital conflict, nightmares, crying spells, and homicidal ideation.  The Veteran endorsed significant re-experiencing, avoidance, and hyperarousal symptoms.  He also noted irritability, anxiety, and sleep disturbance.  Mental status examinations revealed the Veteran to have dysthymic or "not that good" mood and constricted and non-irritable affect.  Thoughts were linear and goal-directed, and speech was normal.  The Veteran was alert and cognition was grossly intact.  There was no evidence of thought disorder or psychosis.  There was suicidal and homicidal ideation without plan or intent.  Eye contact was good, and the Veteran was calm.  The Veteran was well-groomed and shaven.  Insight and judgment were fair.  In a February 2009 treatment record, the VA physician reported that the Veteran's PTSD affected his ability to function effectively at work, that the Veteran experienced severe social impairment, and that the Veteran's PTSD symptoms were "quite severe."  The physician noted that the Veteran has been physically abusive towards his wife in the past.  A GAF score of 40 was assigned.  A June 2009 treatment record reflects a GAF score of 45.  In August 2009, a GAF score of 45 was assigned.

In November 2009, the Veteran underwent another VA psychiatric examination.  The Veteran complained of irritability, depressed mood, anxiety, and sleep disturbance.  He also noted dysphoric mood, pronounced anhedonia, low energy, increased appetite with weight gain, feelings of hopelessness and worthlessness, ongoing passive suicidal ideation several times per week, social isolation, and two to three recurrent debilitating panic attacks per week.  The Veteran stated that he spent virtually all of his non-working hours confined to his home and purposefully isolating himself.  The Veteran reported that he worked as a compliance officer at a pharmaceutical company.  He noted that, when he came home from work, he sat in his recliner, took his medication along with two to three beers and attempted to "just zone out" until the next morning.  He stated that he has no real friends and that he feels estranged from his siblings.  He indicated that he did not have a loving relationship with his wife and described increasing verbal aggression due to memory lapses and lack of motivation to perform household tasks.  The Veteran reported hyperarousal.  He stated that, although he never misses work, he has been "warned" several times for hostile communication, rigid application of existing policies, and mistakes with paperwork.  He noted that he often "just shuts down" at work when distressed by reminders of combat-related traumas, idly sitting at his workstation without completing any responsibilities for hours at a time.  He denied any serious problems completing activities of daily living, but allowed his hygiene to lapse at times.  The examiner noted that it "seems clear that the veteran's ability to function in social and occupational domains have decline [sic] since the time of his last C&P exam as his PTSD symptoms have increased in intensity with exposure to mounting life stressors."

On mental status examination, the Veteran exhibited fair eye contact and was alert and fully oriented but distractible and had to be redirected by the examiner when he became lost in thought or spoke in a tangential fashion.  The Veteran's speech was normal, but he spoke circumstantially with difficulty completing thoughts at times.  His mood was markedly depressed and his affect was significantly flattened throughout the interview, but there was no evidence of delusions, hallucinations, loose associations, or flight of ideas.  Thought process was linear and goal directed.  The Veteran endorsed chronic and passive, though worsening, suicidal ideation without plan or intent, and there was no evidence of homicidal ideation despite anger at fellow employees and his wife.  There was some difficulty with both short- and long-term memory and apparent deficits in attention and concentration.  The Veteran endorsed several re-experiencing symptoms including frequent nightmares, and weekly episodes of anger, intense guilt, physiological arousal, and occasional flashbacks.  The Veteran also noted that he avoided trauma-related stimuli, felt distant from relatives, and maintained no friendships.  He endorsed difficulty sleeping, episodes of intense irritability and explosive anger, severe difficulty concentrating, hypervigilance, and exaggerated startle reflex.  

The diagnoses were chronic PTSD, recurrent major depressive disorder without psychotic feature, and rule out alcohol abuse.  A GAF score of 38 was assigned.  The examiner described the Veteran's PTSD symptomatology as "severe" and noted that, although the Veteran is able to maintain consistent employment, he struggled to cope with intrusive memories, anxiety, and other intense affects on the job, and the stresses of his occupation compounded the distress associated with his PTSD.  The examiner concluded that the Veteran was experiencing "moderate to severe occupational dysfunction and total social impairment due to PTSD signs and symptoms" and that the Veteran's PTSD resulted in "deficiencies in most of the following areas: work, family relations, judgment, thinking, and mood."

The Board observes that the lay testimony and statements provided by the Veteran, the Veteran's wife, the Veteran's co-worker, and the Veteran's former employer are competent and credible evidence as to the observable symptoms that they report, and have been considered by the Board in its evaluation of the severity of the Veteran's PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran's current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 35, 38, and 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran's GAF scores of 45 show serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF score of 51 reveals moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an increased rating of 70 percent, but no more, for the Veteran's service-connected PTSD. 

The Veteran has reported symptoms including sleep disturbance, depression, anhedonia, loss of libido, difficulty concentrating, social isolation, irritability, nightmares, intrusive thoughts, and hypervigilance.  He also endorsed exaggerated startle reflex, short temper, anger, avoidance of trauma-related stimuli, low energy, flashbacks, feelings of worthlessness, mood swings, and anxiety.  In addition, the Veteran noted panic attacks two to three times per week, feeling uncomfortable in crowds, outbursts of rage, crying spells, and physical violence towards his wife.

The medical evidence shows that the Veteran was regularly alert and fully oriented with good grooming and hygiene.  He had good eye contact and was cooperative.  His mood was either somewhat down, euthymic, dysthymic, or markedly depressed, and affect was either appropriate, constricted, restricted, or flattened.  Thought process was consistently linear and goal-directed, and thought content was normal.  Speech was normal, except on one occasion, there was circumstantial and tangential speech.  There was suicidal and homicidal ideation without plan or intent.  There was no evidence of delusions or hallucinations.  Recent and remote memory were impaired.  Insight and judgment were intact or fair.

There is evidence of occupational impairment, as the Veteran had interpersonal problems with his supervisor and was short-tempered with co-workers.  He was also forgetful.  The February 2009 VA physician noted that the Veteran's PTSD symptoms affected his ability to function effectively at work.  The Veteran indicated that he was warned for hostile communication, rigid application of existing policies, and mistakes with paperwork.  The November 2010 VA examiner also noted that the Veteran's symptoms caused moderate to severe occupational dysfunction.  There is also evidence of social impairment, as the Veteran had no close friends and stopped going to church.  He also noted feeling estranged from his siblings.  The February 2009 VA physician found that the Veteran had severe social impairment, and the November 2010 VA examiner reported that the Veteran had total social impairment.  Last, there is also evidence of significant marital discord, with physical violence.  The Veteran reported feeling detached from his wife, and noted that he hardly spent time with her as he had trouble communicating and relating with her.

After a thorough review of the evidence of record, the Board concludes that although not all of the symptomatology delineated under the relevant diagnostic code is demonstrated, the Veteran's symptoms more closely approximate the requirements for a 70 percent evaluation than the currently assigned 50 percent evaluation, as there is evidence of suicidal ideation, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.7 (2010) (noting that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, there is evidence of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that a 100 percent evaluation is not for assignment.  While there is evidence of grossly inappropriate behavior, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although there is evidence of suicidal and homicidal ideation, the evidence reflects that these were passive ideations without plan or intent.  Thus, the evidence does not indicate that the Veteran was in persistent danger of hurting himself or others.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, an evaluation in excess of 70 percent is not warranted for the Veteran's PTSD, and a 70 percent evaluation is warranted, but no more. 

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, nightmares intrusive thoughts and memories, mood swings, outbursts of rage, avoidance of trauma-related stimuli, exaggerated startle response, flashbacks, hypervigilance, and crying spells.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show total occupational and social impairment sufficient to warrant a 100 percent evaluation.  Mauerhan, 16 Vet. App. 436.  For the foregoing reasons, an initial evaluation greater than 70 percent for service-connected PTSD is not warranted. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the manifestations of the Veteran's PTSD is not so unusual exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's PTSD is evaluated specifically contemplate the level of impairment caused by that disability.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by constricted, restricted, or flattened affect; suicidal and homicidal ideation; markedly depressed, euthymic, or dysthymic mood; intrusive memories, nightmares, exaggerated startle response; anger outbursts; detachment and estrangement from others; social isolation; sleep disturbance; crying spells; impaired impulse control; hypervigilance; irritability; panic attacks; avoidance of trauma-related stimuli; memory impairment; difficulty adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  

The evidence also shows that the Veteran had good eye contact; normal speech except on one occasion; intact insight and judgment; goal-directed and logical thought processes; the ability to perform the activities of daily living; and no memory loss for names of close relatives, own occupation, or own name.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 70 percent is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Veteran testified that his PTSD has caused interference with employment, noting difficulty getting along with his supervisor and co-workers and forgetting to complete tasks at work.  Nevertheless, the evidence shows that the Veteran is employed, as he worked for at least 30 years in the water waste management industry, and as of November 2009, he worked as a compliance officer for a pharmaceutical company.  Accordingly, as the Veteran does not contend, and the evidence does not show, that the Veteran is unemployable as a result of his service-connected PTSD, the Board concludes that the issue of entitlement to a TDIU has not been raised.  Id.

ORDER

An increased evaluation of 70 percent, but no more, for the Veteran's service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


